Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 9, and 20 are objected to because of the following informalities:  In particular, claims 1, 9, and 20 recite “the base station”. It should be “a base station”
 Appropriate correction is required.
3.	Claims 1, 9, and 20 are objected to because of the following informalities:  In particular, claims 1, 9, and 20 recite “the named content”. It should be “a named content”
 Appropriate correction is required.
4.	Claims 2, 10, and 21 are objected to because of the following informalities:  In particular, claims 2, 10, and 21 recite “a base station”. It should be “the base station”
 Appropriate correction is required.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 6, 9, 11- 17, and 20- 23 are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. (US 2016/0255535 A1) in view of Zou et al. (US 2016/0135016 A1).

	Regarding claim 1, De Foy discloses a method for defining a network specialization mechanism comprising the features:
	an information-centric network system [De Foy: see Figures 6 & 7], the system comprising: 
processing circuitry [De Foy: see Figure 6 & 7]; and 
a memory that includes instructions, the instructions, when executed by the processing circuitry, cause the processing circuitry to: 
receive an information-centric network (ICN) interest packet [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; a WTRU may send an interest packet for a named content to the system], 
the interest packet including a request for named information [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; the interest packet includes the content name of interest]; 
generate a content popularity score associated with the named information [De Foy: see Figure 6 & 7 and section 0146, section 0134; section 0109, section 0112, section 0160; Figure 10 and section 0166, section 0181, Figure 13 and section 0191; content cache (e.g. 608) may collect metadata information from a request, response or service; the content cache may make caching decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; and
caching the named content at the CCN router/cache based on the generated content popularity score [De Foy: see Figure 7 and sections 0143 – 0146; see also Figure 6 and section 0134 & section 0007; based on rating of the requested content, the CCN router/cache may determine if it will store the requested content (with metadata); the WTRU].

However, De Foy does not explicitly disclose the features comprising:
caching the named content at the base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
caching the named content at the base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 2, De Foy further discloses the features comprising:
the system of claim 1, the instructions further causing the processing circuitry to:
receive the named content at content router/cache [De Foy: see Figure 6 and section 0134 & Figure 7 and sections 0143 - 0146; content cache may collect metadata information from a request, response, or service and may make cashing decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; 
collect a plurality of interest statistics at the content router/cache, the interest statistics indicating a network popularity associated with the named content [De Foy: see Figure 6 and sections 0134 - 0135, sections 0107 -  0112, section 0119, section 0122, & section 0130; see also Figure 7 and sections 0143 – 0146; content cache may collect metadata information from a request, response, or service and may make cashing decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization; the content router/cache (Figure 7) provides an access/entry point for a WTRU to communicate (send interest packet and receive the 
generate an interest pattern associated with the named content based on the collected plurality of interest statistics [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134; content specialization may refer to a set or a summary of tags that may be associated with a network; metadata may refer to a set of tags associated with a content object]; 
wherein the generation of the content popularity score is based on the generated interest pattern [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134]. 
However, De Foy does not explicitly disclose the features comprising:
receive the named content at a base station.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
receive the named content at a base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating 

Regarding claim 3, De Foy further discloses the features comprising:
the system of claim 1, the instructions further causing the processing circuitry to determine a packet route based on the content popularity score, the ICN interest packet, and a network configuration [De Foy: see section 0104 & Figure 6 and sections 0134 - 0135, section 0112, section 0130, section 0140, section 0142; see also Figure 7 and sections 0143 – 0146 & Figure 8 and sections 0149 – 0154].

Regarding claim 4, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
the system of claim 1, wherein: 
the generated content popularity score is equal to or greater than a first threshold; and
the named content is cached before receipt of a cellular handover trigger.

Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the system of claim 1, wherein: 
the generated content popularity score is equal to or greater than a first threshold [Zou: see sections 0035 – 0036, section 0039, & section 0042; if the number of rate or and
the named content is cached before receipt of a cellular handover trigger [Zou: see sections 0035 – 0036, section 0039, & section 0042; the named content may be cached at the base station for a predetermined time interval if the number of rate of requests are above corresponding thresholds; the base station may then be sending the stored/cached named content to the UE; furthermore, an UE may be handed off to a target base station and that the target base station may be able to continue providing the requested content to the UE; therefore, the requested named content may be stored/cache in the base station before the UE is handed off to another base station].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 5, De Foy further discloses the features comprising:
	the system of claim 3, the instructions further causing the processing circuitry to: 
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the request may then be forwarded to the global rendezvous (e.g. 806); later on,  a second WTRU (e.g. 816) may send a request for the and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the request may then be forwarded to the global rendezvous (e.g. 806); later on,  a second WTRU (e.g. 816) may send a request for the same content object to its local rendezvous network (e.g. 818), which may forward the request to the global rendezvous network (e.g. 806); the global rendezvous network may communicate and assist both local rendezvous networks (e.g. 804 & 818) in locating the requesting content].
However, De Fey does not explicitly disclose the features comprising:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 6, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
the system of claim 5, the instructions further causing the processing circuitry to:
generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and 
send the control beam from the common ICN node to a plurality of connected nodes
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the system of claim 5, the instructions further causing the processing circuitry to:
generate a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request and 
send the control beam from the common ICN node to a plurality of connected nodes [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment requests the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110]. 


	Regarding claim 9, De Foy discloses a method for defining a network specialization mechanism comprising the features:
an information-centric network communication method [De Foy: see Figures 6 & 7 and Abstract] comprising: 
receiving an information-centric network (ICN) interest packet [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; a WTRU may send an interest packet for a named content to the system], 
the interest packet including a request for named information [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; the interest packet includes the content name of interest]; 
generating a content popularity score associated with the named information [De Foy: see Figure 6 & 7 and section 0146, section 0134; section 0109, section 0112, section 0160; Figure 10 and section 0166, section 0181, Figure 13 and section 0191; content cache (e.g. 608) may collect metadata information from a request, response or service; the content cache may make caching decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; and
caching the named content at the CCN router/cache based on the generated content popularity score [De Foy: see Figure 7 and sections 0143 – 0146; see also Figure 

However, De Foy does not explicitly disclose the features comprising:
caching the named content at the base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
caching the named content at the base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 11, De Foy further discloses the features comprising:
the method of claim 9, further including determining a packet route based on the content popularity score, the ICN interest packet, and a network configuration [De Foy: see section 0104 & Figure 6 and sections 0134 - 0135, section 0112, section 0130, section 0140, section 0142; see also Figure 7 and sections 0143 – 0146 & Figure 8 and sections 0149 – 0154].

Regarding claim 12, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
the method of claim 11, wherein: 
the generated content popularity score is equal to or greater than a first threshold; and
the named content is cached before receipt of a cellular handover trigger.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 11, wherein: 
the generated content popularity score is equal to or greater than a first threshold [Zou: see sections 0035 – 0036, section 0039, & section 0042; if the number of rate or requests for named content are above a thresholds, the base station may be asked to store/cache the named content for a predetermined time interval]; and
the named content is cached before receipt of a cellular handover trigger [Zou: see sections 0035 – 0036, section 0039, & section 0042; the named content may be cached at the base station for a predetermined time interval if the number of rate of requests are above corresponding thresholds; the base station may then be sending the stored/cached 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 13, De Foy further discloses the features comprising:
	the method of claim 11, further including: 
identifying a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the request may then be forwarded to the global rendezvous (e.g. 806); later on,  a second WTRU (e.g. 816) may send a request for the same content object to its local rendezvous network (e.g. 818), which may forward the request to the global rendezvous network (e.g. 806)]; and 
identifying a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the 
However, De Fey does not explicitly disclose the features comprising:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 14, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
the method of claim 13, further including:
generating a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets; and 
sending the control beam from the common ICN node to a plurality of connected nodes
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 13, further including:
generating a control beam at the common ICN node, the control beam including information describing the network configuration and a plurality of received packets [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as UE 2 of base station 110), the content adapter will send the requested content to UE 1 via base station 105 and to UE 2 via base station 110]; and 
sending the control beam from the common ICN node to a plurality of connected nodes [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

	Regarding claim 15, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
the method of claim 13, further including generating a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
the method of claim 13, further including generating a multi-finger beam based on the network configuration, the generated multi-finger beam to reduce duplication of interest and data packet duplication [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same local unicast service identifier to user equipment that request the unicast service from the same base station at different times and that the content adapter may keep track of unicast services provided by the base stations 105, 110 and instruct the base stations 105, 110 to use a shard local unicast service identifier for transmission of  on-going unicast services to multiple user equipment.(section 0025);  therefore, if a different user equipment request the same content (same global service content identifier) from different base stations (e.g. UE 1 of base station 105 requests the same content as 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 16, De Foy further discloses the features comprising:
the method of claim 9, 
receiving the named content at content router/cache [De Foy: see Figure 6 and section 0134 & Figure 7 and sections 0143 - 0146; content cache may collect metadata information from a request, response, or service and may make cashing decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; 
collecting a plurality of interest statistics at the content router/cache, the interest statistics indicating a network popularity associated with the named content [De Foy: see Figure 6 and sections 0134 - 0135, sections 0107 -  0112, section 0119, section 0122, & section 0130; see also Figure 7 and sections 0143 – 0146; content cache may collect metadata information from a request, response, or service and may make cashing decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization; the content router/cache (Figure 7) provides 
generating an interest pattern associated with the named content based on the collected plurality of interest statistics [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134; content specialization may refer to a set or a summary of tags that may be associated with a network; metadata may refer to a set of tags associated with a content object]; 
wherein the generation of the content popularity score is based on the generated interest pattern [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134]. 
However, De Foy does not explicitly disclose the features comprising:
receiving the named content at a base station.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
receiving the named content at a base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating 

	Regarding claim 17, De Foy discloses all claimed limitations above. However, De Foy does not explicitly disclose the features comprising:
	the method of claim 11, wherein the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
The method of claim 11, wherein the determination of the packet routing is further based on at least one of a packet size associated with the interest packet, a user cellular radio resource control mode, a user cellular communication capability, and a cellular base station capability [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an unicast service content being provided by one or more content providers (e.g. provider 135  - 140} and delivered to one or more of the base stations (e.g. 105, 110 or other base statins associated with the content adapter 145) (section 0026); when an user equipment requests for a content, the content adapter 145, the content adapter may instruct a base station (the user is attached) to allocate a local service identifier to the user equipment and the user equipment may start receiving the requested content. Zou further discloses that the same 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 20, De Foy discloses a method for defining a network specialization mechanism comprising the features:
	at least one non-transitory machine-readable storage medium, comprising a plurality of instructions that, responsive to being executed with processor circuitry of a computer-controlled device, cause the computer-controlled device to [De Foy: see Figures 6 & 7]: 
receive an information-centric network (ICN) interest packet [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; a WTRU may send an interest packet for a named content to the system], 
the interest packet including a request for named information [De Foy: see Figure 7 and section 0144 & Figure 10 and section 0161; the interest packet includes the content name of interest]; 
generate a content popularity score associated with the named information [De Foy: see Figure 6 & 7 and section 0146, section 0134; section 0109, section 0112, section 0160; Figure 10 and section 0166, section 0181, Figure 13 and section 0191; content cache (e.g. 608) may collect metadata information from a request, response or service; the content cache may make caching decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; and
cache the named content at the CCN router/cache based on the generated content popularity score [De Foy: see Figure 7 and sections 0143 – 0146; see also Figure 6 and section 0134 & section 0007; based on rating of the requested content, the CCN router/cache may determine if it will store the requested content (with metadata); the WTRU].

However, De Foy does not explicitly disclose the features comprising:
cache the named content at the base station based on the generated content popularity score.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
caching the named content at the base station based on the generated content popularity score [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has been requested by a corresponding number of users, at a corresponding rate, or by a corresponding density of users].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 21, De Foy further discloses the features comprising:
the non-transitory machine-readable storage medium of claim 20, the instructions further causing the processing circuitry to:
receive the named content at content router/cache [De Foy: see Figure 6 and section 0134 & Figure 7 and sections 0143 - 0146; content cache may collect metadata information from a request, response, or service and may make cashing decisions based on a rating calculated based on metadata information related to content and/or configured metadata specialization]; 
collect a plurality of interest statistics at the content router/cache, the interest statistics indicating a network popularity associated with the named content [De Foy: see Figure 6 and sections 0134 - 0135, sections 0107 -  0112, section 0119, section 0122, & 
generate an interest pattern associated with the named content based on the collected plurality of interest statistics [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134; content specialization may refer to a set or a summary of tags that may be associated with a network; metadata may refer to a set of tags associated with a content object]; 
wherein the generation of the content popularity score is based on the generated interest pattern [De Foy: see Figure 4 and section 0107 – 0110, sections 0113 – 0119; Figure 6 and sections 0130 – 0134]. 
However, De Foy does not explicitly disclose the features comprising:
receive the named content at a base station.
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
receive the named content at a base station [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that base station(s) may be instructed to store/cache the content if the value of a metric determined by the statistics exceeds an associated threshold indicating that the content for the unicast service has 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].

Regarding claim 22, De Foy further discloses the features comprising:
the non-transitory machine-readable storage medium of claim 20, the instructions further causing the processing circuitry to determine a packet route based on the content popularity score, the ICN interest packet, and a network configuration [De Foy: see section 0104 & Figure 6 and sections 0134 - 0135, section 0112, section 0130, section 0140, section 0142; see also Figure 7 and sections 0143 – 0146 & Figure 8 and sections 0149 – 0154].

	Regarding claim 23, De Foy further discloses the features comprising:
	the non-transitory machine-readable storage medium of claim 22, the instructions further causing the processing circuitry to: 
identify a duplicate request for the named information based on the interest packet and a prior packet, the prior packet received from a first requesting ICN node and the interest packet received from a second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the request may then be forwarded to the global and 
identify a common ICN node based on the network configuration, the common ICN node in network communication with the first requesting ICN node and the second requesting ICN node [De Foy: see Figure 8 and sections 0149 - 0155; a first WTRU (e.g. 802) may send a content request toward a local rendezvous network (e.g. 804); the request may then be forwarded to the global rendezvous (e.g. 806); later on,  a second WTRU (e.g. 816) may send a request for the same content object to its local rendezvous network (e.g. 818), which may forward the request to the global rendezvous network (e.g. 806); the global rendezvous network may communicate and assist both local rendezvous networks (e.g. 804 & 818) in locating the requesting content].
However, De Fey does not explicitly disclose the features comprising:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node. 
Zou discloses a method for providing streaming unicast services to multiple user equipment comprising the features:
wherein the determination of the packet route is further based on sending the named information through the common ICN node to the first requesting ICN node and the second requesting ICN node [Zou: see Figure 1 and sections 0020 – 0028 & Figure 2 and sections 0029 – 0030; Zou discloses that content adapter 145 (i.e. a common ICN node) maintains a list of “global service content identifier” that uniquely identifies an 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy by incorporating techniques of Zou in order to provide a more robust system that network resources can be conserved while improving the quality of experience for users [Zou: see section 0019].


s 7, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. (US 2016/0255535 A1) in view of Zou et al. (US 2016/0135016 A1) and further in view of Westphal et al. (US 2014/0189060 A1).

Regarding claim 7, De Foy further discloses the features comprising:
the system of claim 3, wherein:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [De Foy: see Figure 6 and sections 0129 – 0130 & sections 0137- 0142 & Figure 7 and section 0143 – 0145; see also Figure 1A – 1E and sections 0009 -0013; a ICN interest packet may be sent from a WTRU to an access node]; 
the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route [De Foy: see Figure 6 and sections 0129 – 0130 & sections 0137- 0142 & Figure 7 and section 0143 – 0145; the system may have control plane route and user plane route].
However, De Foy does not explicitly disclose the feature comprising:
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane ; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Westphal in order to provide a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users [Westphal: see section 0027].

Regarding claim 16, De Foy further discloses the features comprising:
the method of claim 11, wherein:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [De Foy: see Figure 6 and sections 0129 – 0130 & sections 0137- 0142 & Figure 7 and section 0143 – 0145; see also Figure 1A – 1E and sections 0009 -0013; a ICN interest packet may be sent from a WTRU to an access node]; 
the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route [De Foy: see Figure 6 and sections 0129 – 0130 & sections 0137- 0142 & Figure 7 and section 0143 – 0145; the system may have control plane route and user plane route].
However, De Foy does not explicitly disclose the feature comprising:
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Westphal in order to provide a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users [Westphal: see section 0027].

Regarding claim 24, De Foy further discloses the features comprising:
the non-transitory machine-readable storage medium of claim 22, wherein:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [De Foy: see Figure 6 and sections 0129 – 0130 & sections 0137- 0142 & Figure 7 and section 0143 – 0145; see also Figure 1A – 1E and sections 0009 -0013; a ICN interest packet may be sent from a WTRU to an access node]; 
the cellular ICN network includes an ICN transmission user plane route and a cellular design control plane route [De Foy: see Figure 6 and sections 0129 – 0130 & 
However, De Foy does not explicitly disclose the feature comprising:
the determination of the packet route includes selecting the cellular design control plane route.

Westphal discloses a method for inserting a location hint in a request for a content comprising the features:
the ICN interest packet is received at a cellular ICN node within a cellular ICN network [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; 
the cellular ICN network includes a cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane which manages content; namely, when a request for a content arrives in the network, the control plane may locate a proper copy of the content and may have the ability to route the content; the network may be implemented as a cellular network having base station]; and 
the determination of the packet route includes selecting the cellular design control plane route [Westphal: see Figure 1 and section 0029 – 0033 & Figure 2 and section 0040 – 0043; a content is requested by a client, the network may operate with a control plane 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Westphal in order to provide a more robust system that enables a CCN to effectively and efficiently locate contents and provide the contents to end users [Westphal: see section 0027].


8.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Foy et al. (US 2016/0255535 A1) in view of Zou et al. (US 2016/0135016 A1) and further in view of Muscariello et al. (US 2018/0241679 A1).

Regarding claim 8, De Foy and Zou disclose all claimed limitations above. However, De Foy and Zou do not explicitly disclose the features comprising:
the system of claim 3, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.


the system of claim 3, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].

Regarding claim 18, De Foy and Zou disclose all claimed limitations above. However, De Foy and Zou do not explicitly disclose the features comprising:
the method of claim 11, further including translating the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.


the method of claim 11, further including translating the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].

Regarding claim 25, De Foy and Zou disclose all claimed limitations above. However, De Foy and Zou do not explicitly disclose the features comprising:
the non-transitory machine-readable storage medium of claim 22, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator, 
wherein the determination of the packet route is further based on a route of the IP request to an IP network.

Muscariello discloses a method for receiving an interest message comprising the features:
the non-transitory machine-readable storage medium of claim 22, the instructions further causing the processing circuitry to translate the received ICN interest packet into an IP request at a network translation orchestrator [Muscariello: see Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159], 
wherein the determination of the packet route is further based on a route of the IP request to an IP network [Muscariello: se Figure 2 and section 0079 – 0081; see also sections 0104 – 0108; see also sections 0134 – 0135 & Figure 7A and sections 0150 – 0159]. 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of De Foy with Zou by incorporating techniques of Muscariello in order to provide a more robust system that improves efficiency, better scalability with respect to information and/or bandwidth demand [Muscariello: see section 0004].

Allowable Subject Matter
9.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473